DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. Regarding independent claims 1 and 14 Applicant argues:
 	“Ognibene fails to disclose each and every element of independent Claims 1 and 14. For example, Ognibene fails to disclose or suggest an electronic control unit being configured to control the activation and de-activation of the pressure pump by providing output to the pressure pump in response to input indicative of a determined inclination angle relative to horizontal, as required under Claims 1 and 14.
 	In this regard, Ognibene discloses the use of an inclination sensor 52 that measure the angle of inclination of the longitudinal axis A of the casing 15 with respect to a vertical axis.5 The inclination sensor 52 sends a signal to a control card 20.° When the angle of inclination is greater than 90 degrees, the control card 20 activates a motor 22 and current flow to electrical resistances 29.7
 	Ognibene fails to teach or suggest an electronic control unit being configured to control the activation and de-activation of the pressure pump by providing output to the pressure pump in response to input indicative of a determined inclination angle relative to horizontal, as required under the pending claims. Instead, the inclination sensor 52 of Ognibene measures the angle of inclination of a longitudinal axis of the casing 15 with respect to a vertical axis.”
However, a longitudinal axis and/or a vertical axis requires a horizontal axis by definition in order to give it reference. A 90° angle is the horizontal. The prior art clearly discloses: “the measured value θ of the angle of inclination is 180°” (see paragraph [0078]). The prior art also clearly discloses: “The predetermined value (Y) is for example advantageously comprised between 90° and 100°, and is preferably 90°” (see paragraph [0083]). Thus, there is clear disclosure in the prior art of “input indicative of a determined inclination angle relative to horizontal” as claimed. Therefore, this argument is not convincing.
 	Regarding independent claims 1 and 14 Applicant argues:
 	“Further, Ognibene fails to teach or suggest an electronic control unit being configured to control the activation and de-activation of the pressure pump by providing output to the pressure pump, as required under the pending claims. Instead, the control card 20 of Ognibene provides output to a motor 22 and electrical resistances 29, and not to the pump 18.
 	Anticipation is a factual determination that ‘requires the presence in a single prior art disclosure of each and every element of a claimed invention.’8 Federal Circuit decisions have repeatedly emphasized the notion that anticipation cannot be found where less than all elements of a claimed invention are set forth in a reference.9
 	As such, a reference must clearly disclose each and every limitation of the claimed invention before anticipation may be found. Because Ognibene fails to disclose or suggest each and every element of the present claims, Ognibene fails to anticipate the present claims.”
However, the prior art clearly discloses: “When the control card 20 detects the measured value θ is greater than the predetermined value Y… it activates the motor 22 (and consequently the pump 18), enabling dispensing of the beverage” (see paragraph [0081]; emphasis added). Thus, output IS provided to the pump and the prior art explicitly discloses “each and every element” as claimed. Therefore, this argument is not convincing. 
	Regarding independent claims 1 and 14 and dependent claims 2-10 and 15-18 Applicant argues:
 	“Further, an obviousness rejection must rest on a factual basis, and these facts must be interpreted without hindsight reconstruction of the claimed invention from the prior art and without resort to speculation, unfounded assumptions or hindsight driven review using Applicant’s disclosure as a guide to supply deficiencies in that factual basis.10
 	In this regard, Ognibene does not provide any reason that would have motivated the skilled artisan to somehow modify Ognibene to arrive at the present claims.
 	The secondary reference Studor fails to supply this deficiency. Studor is merely relied upon for its alleged disclosure of a device comprising a receptacle identification member providing input to the electronic control unit of a device.11
 	Accordingly, Applicant respectfully submits Claims 1-10 and 14-18 are novel, nonobvious and distinguishable from Ognibene and/or Studor. Therefore, Applicant respectfully requests the anticipation and obviousness rejections of Claims 1-10 and 14-18 over Ognibene and/or Studor be reconsidered and withdrawn.”
However, as shown above, Ognibene anticipates claims 1 and 14. Thus, the disclosure of Studor et al. does need to supply a deficiency for the primary reference in regards to claims 1 and 14. Therefore, this argument is not convincing. 
	Regarding independent claim 13 Applicant argues:
 	“The cited references alone or in combination fail to render obvious the presently claimed invention. For example, the cited references do not disclose or suggest a vehicle comprising a device configured for preparing a beverage, the device comprising an electronic control unit configured to control the activation and de-activation of the pressure pump by providing output to the pressure pump in response to input indicative of a determined inclination angle relative to horizontal, as required under Claim 13.
 	In this regard, the Patent Office points to the inclination sensor 52 of Ognibene as corresponding to the claimed inclination angle sensor. However, the inclination sensor 52 of Ognibene measures the angle of inclination of the longitudinal axis A of the casing 15 with respect to a vertical axis.10
 	Ognibene fails to teach or suggest an electronic control unit being configured to control the activation and de-activation of the pressure pump by providing output to the pressure pump in response to input indicative of a determined inclination angle relative to horizontal, as required under Claim 13. Instead, the inclination sensor 52 of Ognibene measures the angle of inclination of a longitudinal axis of the casing 15 with respect to a vertical axis.
 	Ognibene also fails to teach or suggest an electronic control unit being configured to control the activation and de-activation of the pressure pump by providing output to the pressure pump, as required under the pending claims. Instead, the control card 20 of Ognibene provides output to a motor 22 and electrical resistances 29, and not directly to the pump 18.”
However, as shown above, the prior art of Ognibene explicitly discloses a horizontal reference and output to the motor as claimed. Therefore, this argument is not convincing. 
	Regarding independent claim 13 Applicant argues:
 	“Further, the cited references do not disclose or suggest the electronic control unit of the device being connected as a node to a controller area network of the vehicle in a manner to receive input from the inclination angle sensor and/or the displacement sensor belonging to a different node of the controller area network.
 	In this regard, the Patent Office points to the secondary reference Bombeck, which discloses a network communications port 16 of a beverage machine 17 that transmits a signal to a customer’s mobile device to ask the customer if the customer would like to order a beverage for a passenger in the customer’s vehicle.14
 	There is no disclosure in Bombeck of an electronic control unit of a beverage machine connected as a node to a controller area network of the vehicle in a manner to receive input from the inclination angle sensor and/or the displacement sensor belonging to a different node of the controller area network. Instead, Bombeck merely discloses the machine 17 communicating with a customer’s mobile device. There is no communication whatsoever between the vehicle and the electronic control unit of the beverage machine, much less in a manner to receive input from the inclination angle sensor and/or the displacement sensor belonging to a different node of the controller area network of the vehicle.
 	As such, the skilled artisan would not have combined and/or modified the cited references to somehow arrive at the claimed invention.
 	Accordingly, Claim 13 is novel, nonobvious and distinguishable from Ognibene and Bombeck. Therefore, Applicant respectfully requests the obviousness rejection of Claim 13 be reconsidered and withdrawn.”
However, the prior makes clear that the controls for the machine can be managed remotely, i.e. remotely controlled (see paragraph [0106]). Thus, the prior art discloses an “electronic control unit of the device” that “is connected as a node” (i.e. the smartphone “40”) “to the controller area network” as claimed. Furthermore, the smartphone node (40) is connected to the electronic control unit or control card node (20) via “Bluetooth or WiFi” (see paragraph [0093]). Finally, the smartphone node (40) monitors and controls “the operating conditions of the machine” which includes the input signal of the inclination sensor via the control card node (20). Therefore, this argument is not convincing. 
Applicant’s arguments with respect to claim(s) 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	For the foregoing reasons claims 1-10, 13-18, and 24 stand rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 14-17 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OGNIBENE (USPGPUB 2016/0296066).
 	Regarding Claim 1, OGNIBENE discloses a device for preparing a beverage for a vehicle, the device comprising:
a brewing unit (80) configured for receiving a dose (28) of beverage ingredients;
a pressure pump (18) configured for supplying pressurized liquid to the brewing unit;
an electronic control unit (20) configured for selectively controlling activation of the pressure pump (see paragraph [0081]), and;
the electronic control unit (20) is configured to control the activation and de- activation of the pressure pump (18) by providing output to the pressure pump (18) in response to input indicative of a determined inclination angle relative to horizontal and/or a detected spatial displacement or acceleration (see paragraph [0079]), the input being received from an inclination angle sensor (52) and/or a displacement sensor (52) which is part of and/or foreign to the device (see Figure 1).
	Regarding Claim 2, OGNIBENE discloses the device according to claim 1, wherein the electronic control unit is configured to stop the pressure pump upon receiving the input indicative of the detected spatial spatial displacement or acceleration and/or the determined inclination angle, the input being at or above a predetermined set point (see paragraph [0017]).
	Regarding Claim 3, OGNIBENE discloses the device according to claim 2, wherein the electronic control unit is configured to resume the activation of the pressure pump at least once when receiving a second input indicative of a spatial displacement or acceleration which is delayed from a first input indicative of spatial displacement or acceleration at or below a predetermined time set point and directly or indirectly indicating that the device is no longer displaced or accelerated (see paragraphs [0017] and [0091]).
	Regarding Claim 4, OGNIBENE discloses the device according to claim 1, wherein the inclination angle sensor and/or the displacement sensor is selected from the list consisting of: a three-axis accelerometer, a gyro-sensor, a gyroscope, an inclinometer, a GPS, an optical inclination measuring device, and combinations thereof (see paragraph [0086]).
	Regarding Claim 5, OGNIBENE discloses the device according to claim 1, wherein the electronic control unit is configured to correct a volume of the pressurized liquid to be supplied by the pressure pump for each beverage before activating the pressure pump as a function of the determined inclination angle relative to horizontal determined from the inclination angle sensor (see paragraph [0019]).
	Regarding Claim 14, OGNIBENE discloses a method for preparing a beverage from a beverage preparation device, the beverage preparation device comprising a brewing unit (80) configured for receiving a dose of beverage ingredients, a pressure pump (18), and an electronic control unit (20,40) configured for selectively controlling activation of the pressure pump (see paragraph [0081]) and for a vehicle, wherein the method comprises:
providing by inclination angle sensor (52) and/or a displacement sensor (52), input to the electronic control unit (20) indicative of an inclination angle and/or a spatial displacement or acceleration (see paragraph [0017]); and
controlling, by the electronic control unit, the activation and de-activation of the pressure pump (18) by the electronic control unit (20) providing output in response to an inclination angle relative to horizontal and/or a detected spatial displacement or acceleration (see paragraph [0017]).
	Regarding Claim 15, OGNIBENE discloses the method according to claim 14, wherein the inclination angle sensor and/or the displacement sensor (52) is configured to provide input to the electronic control unit indicative of an inclination angle (see paragraphs [0017]-[0018]) and/or indicative of a spatial displacement or acceleration of the beverage preparation device, a vehicle transporting the beverage preparation device, or an electronic portable computer device communicating at a short distance with the beverage preparation device.
	Regarding Claim 16, OGNIBENE discloses the method according to claim 14, wherein the electronic control unit of the beverage preparation device stops the pressure pump upon receiving input from the inclination angle sensor and/or the displacement sensor indicative of a displacement and/or an inclination angle at or above a predetermined set point (see paragraph [0017]).
	Regarding Claim 17, OGNIBENE discloses the method according to claim 16, wherein the electronic control unit of the beverage preparation device resumes the activation of the pressure pump at least once when receiving a second input indicative of an inclination angle (see paragraphs [0017]-[0018]) and/or a spatial displacement or acceleration delayed from a first input at or below a predetermined time set point and indicating that one of the beverage preparation device, the vehicle, or an electronic portable computer device communicating at a short distance with the beverage preparation device is no longer spatially displaced or accelerated (see paragraph [0106]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGNIBENE (USPGPUB 2016/0296066) and further in view of Bombeck et al. (USPGPUB 2013/0263745).
	Regarding Claim 13, OGNIBENE discloses a device configured for preparing a beverage, the device comprising
a brewing unit (80) configured for receiving a dose of beverage ingredients, 
a pressure pump (18) configured for supplying pressurized liquid to the brewing unit, 
an electronic control unit (20) configured for selectively controlling activation of the pressure pump (see paragraph [0081]), and the electronic control unit (20) configured to control the activation and de-activation of the pressure pump (18) by providing output to the pressure pump (18) in response to input indicative of a determined inclination angle relative to horizontal and/or a detected spatial displacement (see paragraph [0079]) or acceleration, the input being received from an inclination angle sensor (52) and/or a displacement sensor (52) which are part of and/or foreign to the device (see Figure 1), 
wherein the electronic control unit (20,40) of the device is connected as a node (40) to a controller area network (see paragraph [0093]) in a manner to receive input from the inclination angle sensor (52) and/or the displacement sensor (52) belonging to a different node (20) of the controller area network (see paragraph [0106]).
However, OGNIBENE does not disclose a vehicle wherein the electronic control unit of the device is connected as a node to the controller area network of the vehicle. Bombeck et al. disclose a vehicle wherein the electronic control unit of the device is connected as a node to the controller area network of the vehicle (see paragraph [0098]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by OGNIBENE by including a vehicle wherein the electronic control unit of the device is connected as a node to the controller area network of the vehicle, as disclosed by Bombeck et al., for the purpose of providing a passenger in a customer’s vehicle with a beverage order (see paragraph [0098]).
Claims 6-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGNIBENE (USPGPUB 2016/0296066) as applied to claims 1-5 and 14-17 above, and further in view of Studor et al. (USP 8,515,574).
	Regarding claim 6, OGNIBENE discloses the device of claim 1. However, OGNIBENE does not disclose a device wherein the device further comprises a receptacle identification member configured to provide receptacle input to the electronic control unit, the receptacle input including a type of receptacle positioned in proximity or connected to a beverage injector of the device. Studor et al. disclose a device wherein the device further comprises a receptacle identification member configured to provide receptacle input to the electronic control unit, the receptacle input including a type of receptacle positioned in proximity or connected to a beverage injector of the device (see column 33 lines 53-57). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by OGNIBENE by including a device wherein the device further comprises a receptacle identification member configured to provide receptacle input to the electronic control unit, the receptacle input including a type of receptacle positioned in proximity or connected to a beverage injector of the device, as disclosed by Studor et al., for the purpose of providing a cup that contains an RFID tag for identifying customer preference and specific information (see column 33 lines 53-57).
	Regarding claim 7, OGNIBENE discloses the device of claim 1. However, OGNIBENE does not disclose a device wherein the electronic control unit is configured to further correct the volume of the pressurized liquid to be supplied by the pressure pump for each prepared beverage before stopping the pump as a function of the type of receptacle. Studor et al. disclose a device wherein the electronic control unit is configured to further correct the volume of the pressurized liquid to be supplied by the pressure pump for each prepared beverage (see column 25 lines 9-13 and
 lines 58-61) before stopping the pump as a function of the type of receptacle (see column 33 lines 53-57). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by OGNIBENE by including a device wherein the electronic control unit is configured to further correct the volume of the pressurized liquid to be supplied by the pressure pump for each prepared beverage before stopping the pump as a function of the type of receptacle, as disclosed by Studor et al., for the purpose of providing a cup that contains an RFID tag for identifying customer preference and specific information (see column 33 lines 53-57) and a feedback loop for controlling liquid dispensing (see column 25 lines 9-13 and lines 58-61).
	Regarding claim 8, OGNIBENE in view of Studor et al. disclose the device of claim 6. Furthermore, Studor et al. disclose a device wherein the electronic control unit is configured to control the activation of the pressure pump only if the receptacle input from the receptacle identification member confirms the presence or identification of a beverage receptacle (see column 33 lines 53-63). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by OGNIBENE by including a device wherein the electronic control unit is configured to control the activation of the pressure pump only if the receptacle input from the receptacle identification member confirms the presence or identification of a beverage receptacle, as disclosed by Studor et al., for the purpose of providing a cup that contains an RFID tag for identifying customer preference and specific information (see column 33 lines 53-57).
	Regarding claim 9, OGNIBENE in view of Studor et al. disclose the device of claim 6. Furthermore, Studor et al. disclose a device wherein the electronic control unit is configured to control the activation of the pressure pump only if an input related to an insertion of the dose of beverage ingredients in the brewing unit is received (see column 40 lines 50-58). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by OGNIBENE by including a device wherein the electronic control unit is configured to control the activation of the pressure pump only if an input related to an insertion of the dose of beverage ingredients in the brewing unit is received, as disclosed by Studor et al., for the purpose of providing means to decline a request if ingredients are not available (see column 40 lines 50-58).
	Regarding claim 10, OGNIBENE in view of Studor et al. disclose the device of claim 6. Furthermore, Studor et al. disclose a device wherein the receptacle identification member comprises at least one component selected from the group consisting of a magnetic, inductive, optical, opto-electronic, radio-frequency (see column 33 lines 53-63), mechanical, and electrical reader. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by OGNIBENE by including a device wherein the receptacle identification member comprises at least one component selected from the group consisting of a magnetic, inductive, optical, opto-electronic, radio-frequency, mechanical, and electrical reader, as disclosed by Studor et al., for the purpose of providing a cup that contains an RFID tag for identifying customer preference and specific information (see column 33 lines 53-57).
	Regarding claim 18, OGNIBENE discloses the method of claim 14. However, OGNIBENE does not disclose a method comprising providing input to the electronic control unit by a receptacle identification member as to a type of receptacle positioned in proximity or connected to a beverage injector of the beverage preparation device. Studor et al. disclose a method comprising providing input to the electronic control unit by a receptacle identification member as to a type of receptacle positioned in proximity or connected to a beverage injector of the beverage preparation device (see column 33 lines 53-57). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by OGNIBENE by including a method comprising providing input to the electronic control unit by a receptacle identification member as to a type of receptacle positioned in proximity or connected to a beverage injector of the beverage preparation device, as disclosed by Studor et al., for the purpose of providing a cup that contains an RFID tag for identifying customer preference and specific information (see column 33 lines 53-57).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGNIBENE (USPGPUB 2016/0296066) as applied to claims 1-5 and 14-17 above, and further in view of Spirk (USP 4,151,790).
	Regarding Claim 24, OGNIBENE discloses the device according to claim 1, the inclination angle sensor indicating the determined inclination angle relative to horizontal of the vehicle (as shown above, the device of OGNIBENE uses a horizontal reference and could be used in a vehicle which would enable this feature). However, they do not specifically disclose the vehicle in which the device is provided. Spirk discloses a vehicle in which the device is provided (see column 1 lines 8-10). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by OGNIBENE by including a vehicle in which the device is provided, as disclosed by Spirk, for the purpose of facilitating “hot coffee to vehicle occupants” (see column 1 lines 8-10).

Allowable Subject Matter
Claim 11 is allowed.
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
11/29/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655